





Policy Purchase Agreement




This Policy Purchase Agreement (“Agreement”) is made and entered into as of
November 11, 2013 by and between Universal Settlements International Inc., an
Ontario corporation with a place of business at 5500 North Service Road, Suite
703, Burlington, Ontario L7L 6W6 (“USI”), and Crown Alliance Capital Limited, a
Nevada Corporation with a place of business at 2895 Drew Road, Suite 217,
Mississauga, Ontario L4T 0A4 (“Purchaser”). (together, the “Parties”).




RECITALS




A.

Whereas, USI is in the business of identifying, purchasing, and/or facilitating
the purchase of existing life insurance policies.  Said life insurance policies
may be held by USI. or sold and/or otherwise transferred to other entities that
may further resell said life insurance policies as allowed by law, and or
benefits thereunder

B.

Whereas, Purchaser is in the business of purchasing existing life insurance
policies.  Said life insurance policies may be held by Purchaser or sold and/or
otherwise transferred to other entities that may further resell said life
insurance policies as allowed by law, and or benefits thereunder.

C.

Whereas, USI will sell to or facilitate the sale to the purchaser of the
following described life insurance policy (the “Policy”):




POLICY

 

Owner:

Universal Settlements International Inc.

Policy Number:

ZUA375056

Issuer:

West Coast Life Insurance Company

Death Benefit:

$ 1,000,000.00 USD

Insured:

{insured name 1} and {insured name 2}




The Policy was issued as a Last Survivor Flexible Premium Adjustable Life
Insurance Policy, with death benefit payable after second death prior to
maturity date of policy. {insured name 1} died April 5, 2009 and a copy of the
Death Certificate issued by the State of California dated April 14, 2009 is
attached as Attachment B.  




D.

Whereas, USI desires to sell to or facilitate the sale of the Policy to
Purchaser, and Purchaser desires to purchase all rights, title and interest in
and to the Policy in accordance with the terms and conditions of this Agreement.

 







AGREEMENT




 NOW THEREFORE, for and in consideration of the RECITALS, which are incorporated
into this Agreement, the mutual promises and covenants set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the Parties hereto agree as follows:




1.

(a) Purchase Cost




Purchaser hereby agrees to deposit the sum of: USD$57,250.00  (FIFTY SEVEN
THOUSAND TWO HUNDRED AND FIFTY DOLLARS) (“Purchase Cost”) for the purpose of
acquiring all rights, title and interest in and to the Policy as documented in
Section C above. Said funds shall be deposited on or before November 12, 2013,
and shall be held in escrow by USI.  Said funds shall be released immediately to
USI upon receipt of proper recording of new Ownership and Beneficiary of the
Policy to Crown Alliance Capital Limited from the West Coast Life Insurance
Company.








USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------

Page 2 of 6













(b) Early Maturity

  

In the event that the remaining insured’s ({insured name 2}) date of death is
before the date of the new ownership and beneficiary changes having been
recorded by the Insurer, the Parties agree that the full maturity proceeds will
belong to USI, and Purchaser shall only be entitled to the full Purchase cost
deposited as stated in 1(a) above plus premiums paid by Purchaser before
confirmation of change in Ownership and Beneficiary to Crown Alliance Capital
Limited, if any.




2.

UNIVERSAL SETTLEMENTS INTERNATIONAL INC’s Duties  




Universal Settlements International Inc shall perform the following duties:




a.

Obtain and provide to Purchaser verification of coverage from the issuing
insurance company and premium illustration if desired by Purchaser.

b.

Take all steps necessary to effect a transfer of ownership of the Policy to
Purchaser.

c.

Tracking of the insured’s status will be performed by Universal Settlements
International Inc and / or Independent Agent / Service, as determined by
Universal Settlements International Inc., until maturity of the policy, and
charged to Purchaser in accordance with Attachment A..  Within a reasonable
period of time after the Insured’s death, Universal Settlements International
Inc shall use its best efforts to obtain and deliver to Purchaser a copy of the
death certificate and claim form necessary to obtain the death benefit by the
Purchaser.




3.

Purchaser’s Representations and Warranties      




a.

Purchaser represents that USI has provided all requested documentation to
Purchaser’s underwriting satisfaction.

b.

Purchaser represents that it has done its due diligence regarding the Policy and
that the policy meets all of Purchaser’s criteria for purchase.  Purchaser
represents that it has obtained an estimated life expectancy determination on
the Insured to its own satisfaction.  Purchaser agrees that USI has made no
representations and warranties about the Policy and that Purchaser has not
relied on any statements made by USI and/or its agents to induce Purchaser to
purchase the Policy.  Purchaser represents and agrees that USI is not the agent
of Purchaser.

c.

Purchaser represents and warrants that if Purchaser directly or indirectly
resells the Policy or any interest therein, Purchaser shall comply with any and
all state, federal and/or international laws applicable to such resale.
 Purchaser represents and warrants that Purchaser is borrowing, raising, or
otherwise obtaining the funds to purchase the Policy in a legal manner
consistent with all state, federal and/or international laws.




4.

Fees




Fees and costs for all services performed by Universal Settlements International
Inc. and/or incurred by Universal Settlements International Inc. in the
performance of its duties hereunder are included in the Purchase Cost, except
for tracking and death claim costs as outlined in Attachment A.  Purchaser will
incur costs beyond the amount tendered as the Purchase Cost for the cost of
 premiums due following the date of this Agreement, Purchaser’s underwriting,
Purchaser’s escrow costs, Purchaser’s attorney and accountant fees, on-going
insurance premium payments, conversion costs, additional policy loans, outside
tracking services, updated medical record costs and/or life expectancy
estimations and any and all other costs related to the Policy after the
ownership of the Policy has been transferred to Purchaser.




After the transaction contemplated by this agreement is complete, USI shall have
no further specific duties to Purchaser and Purchaser shall have no further
specific duties to USI other than those set forth in the following Section
headed “Confidentiality and Non-Solicitation.”       





USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------

Page 3 of 6













5.

Confidentiality and non-solicitation




a.

USI understands that Purchaser’s funding source(s) provide Purchaser with the
prospect of additional and repeat business.  USI, its officers, employees,
directors, shareholders, affiliates and agents agree not to directly or
indirectly use, sell, distribute or otherwise communicate any information to
third parties identifying Purchaser’s funding source(s).  In addition, USI, its
officers, employees, directors, shareholders, affiliates and agents will not
directly or indirectly contact, do business with, or attempt to sell insurance
policies to Purchaser’s funding source(s) learned as a result of this Agreement.

b.

Purchaser agrees that Universal Settlements International Inc. sourcing contacts
provide Universal Settlements International Inc. with the prospect of additional
and repeat business.  Purchaser, its officers, employees, directors,
shareholders, affiliates and agents agree not to directly or indirectly use,
sell, distribute or otherwise communicate any information to third parties
identifying Universal Settlements International Inc.’s sourcing contacts.  In
addition, Purchaser’s officers, employees, directors, shareholders, affiliates
and agents will not directly or indirectly contact, do business with or attempt
to purchase life insurance policies from Universal Settlements International
Inc.’s sourcing contacts learned as a result of this Agreement from the owner of
the Policies, or the Insured, without the prior written consent of Universal
Settlements International Inc..




6.

Indemnification




Purchaser shall indemnify and hold harmless USI against any and all claims,
costs, attorneys’ and accountants’ fees related to Purchaser’s purchase of the
Policy, including but not limited to, any claim made by Purchaser’s funding
source(s).




7.

Binding Effect  




This Agreement is irrevocably binding upon and shall inure to the benefit of and
shall be enforceable by the parties hereto and their respective successors,
assigns, executors, administrators, and heirs.




8.

Severability




 If any provision of this agreement shall be held invalid in a court of law, the
remaining provisions shall be construed as if the invalid provision were not
included in this Agreement.




9.

Amendments and Final Integration




This Agreement may only be amended or modified through a written, duly executed
instrument by the Parties hereto.  Any attempted oral amendment or modification
is ineffective and therefore null and void.  This Agreement constitutes and
contains the complete and final integrated Agreement between the parties
regarding the subject matter herein.  All prior negotiations, discussions and
representations are merged into the Agreement.  Each Party acknowledges that,
except as expressly set forth herein, no representations of any kind or
character have been made to it by any other Party, or by any Parties’ agents,
representatives or attorneys, to induce the execution of this Agreement.




10.

Notices




Any and all notices, requests, consents, notifications, and other communications
given to any Party to this Agreement shall be given in writing and will be as
elected by the party giving said notice, hand-delivered by messenger or courier
service, telecopied, electronically communicated, or sent via registered or
certified mail, return receipt requested, postage prepaid, to the below address
and deemed given when received by Party being served such notice.








USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------

Page 4 of 6










To USI:

To Purchaser:

 

 

Universal Settlements International Inc.

Crown Alliance Capital Limited

5500 North Service Road, Suite 703

2985 Drew Road, Suite 217

Burlington

Mississauga

Ontario L7L 6W6

Ontario, L4T 0A4




11.

Waiver




Either Party’s failure to insist in any one or more instances upon strict
performance by the other Party of any of the terms of this Agreement shall not
be construed as a waiver of any continuing or subsequent failure to perform or
delay in performance of any term hereof.




12.

Assignment




Neither Party shall assign any of its rights to delegate any of its obligations
under this Agreement without prior written consent of the other Party.




13.

Choice of law




The Parties hereby agree and confirm that the law of the Province of Ontario,
Canada shall control this Agreement.




14.

Counterparts and Facsimile




This Agreement may be signed in one or more counterparts, each of which is
deemed an original, but all of which together constitute one and the same
instrument.  A facsimile copy of this executed Agreement shall be deemed valid
as if it were the original.




15.

Headings




The headings and subheadings contained in this Agreement are for convenience of
reference only and are not to be considered part of this Agreement and will not
limit or otherwise affect in any way the meaning or interpretation of this
agreement.




16.

Arbitration and Enforcement Costs




USI and Purchaser agree that any disputes regarding this Agreement shall be
submitted to arbitration in Burlington County, Ontario and shall be resolved and
adjudicated according to the rules of the Canadian Arbitration Association.  The
decision rendered in said arbitration shall be binding.  The substantially
prevailing party shall recover from the substantially non-prevailing Party its
reasonable expenses, costs and reasonable attorney’s fees, whether action is
brought or not.  As used herein, expenses, costs and attorney’s fees also
include arbitrator fees, arbitration costs, court costs, attorneys’ and
accountants fees and any cost associated with an appellate arbitrator or court.
 It is requested by the Parties to award actual costs of attorney and
accountants fees incurred by the substantially prevailing party, it being the
intention of the Parties that the substantially prevailing party is completely
reimbursed for all such costs and fees.




17.

Time




Time is of the essence in this Agreement.











USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------

Page 5 of 6










18.

Representation by Counsel




The Parties acknowledge that they have been or have had the opportunity to have
been represented by their own counsel throughout the negotiations and at the
signing of this Agreement and all other documents signed incidental to this
Agreement and, therefore, neither Party shall claim or assert that any provision
of this Agreement or any ancillary documents should be constructed against their
drafter.


























































































































USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------

Page 6 of 6










In WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day, month and year first above written.













USI:

By: /s/ Jeffrey Panos

 

Jeffrey Panos, President

 

Universal Settlements International Inc

 

5500 North Service Road, Suite 703

 

Burlington

 

Ontario, L7L 6W6

 

 

 

 

 

 

 

 

 

 

Purchaser:

By: /s/ Lorraine A. Fusco

 

Lorraine A. Fusco, President

 

Crown Alliance Capital Limited

 

2895 Drew Road, Suite 217

 

Mississauga

 

Ontario L4T 0A4





















































USI’s Initials /s/




Purchaser’s Initials /s/




--------------------------------------------------------------------------------













ATTACHMENT   A









POLICY SERVICE CONTRACT




Date: November 11, 2013







As of the executed date, Universal Settlements International Inc. (USI) and
Crown Alliance Capital Limited (Client) agree on the conditions set forth in the
following contract:




1.

That USI will diligently and reasonably attempt to perform the Services, and USI
will provide Insured information to Client on a quarterly basis.




2.

That the Client will provide to USI the Insured information to reasonably carry
out the Tracking Services. This information is to include: (Contact Sheet is
included)




3.

That USI will not, nor is expected to perform, any investigative Services.




4.

Should USI find that the performance of Services for any individual Insured is
not possible or unreasonably difficult, USI shall be permitted to terminate
services for any such Insured with no penalty or fee attached, other than the
loss of fees for that Insured alone.




5.

That the term of this contract is for a renewable one (1) year from the date of
execution, but may be cancelled with a 30-day written notice by either party.




6.

The Service fees are set out in Schedule A, “Fee Schedule for Services”,
constituting an inseparable attachment of this contract.




7.

USI will invoice for its services on a quarterly basis. The Client shall remit
to USI upon receipt of the respective invoice issued by USI.




8.

That at its sole discretion, USI might offer further services to the Client on a
separate fee basis. These services might include the subcontracting of third
party companies.




Indemnification of USI

The Client expressly indemnifies USI from any and all liability arising directly
or indirectly from the aforementioned Services. That any information provided to
the Client by USI is for its internal use only and may not be distributed to any
other individuals or companies without the written permission of USI. Any
business or credit decision made by the Client based wholly or in part on
information provided by USI is strictly at its own risk without any recourse
against USI. That the above Contract is governed by the laws of the Province of
Ontario and that any disputes will be venued in the Province of Ontario.







By: /s/ Jeffrey Panos

 

By: /s/ Lorraine A. Fusco

Universal Settlements International Inc.

 

Crown Alliance Capital Limited

 

 

 

November 11, 2013

 

November 11, 2013

Date of signature

 

Date of signature














--------------------------------------------------------------------------------







SCHEDULE A:

Fee Schedule for Services




Policy Management

·

Set-up for servicing of Portfolios of policies

·

Electronic Storage of Policy Documentation

·

Periodic Standardized and/or Customized Portfolio Reporting




Premium Management

·

Optimize premiums to mitigate against overfunding/underfunding of premiums

·

Notification of premium due at least thirty (30) days prior to premium due date

·

Verify the insurer has received corresponding premium paid by client

·

Review and Analysis of Annual Reports

·

Annual Request for Verification

·

Requirements;

§

Full Name

§

Date of Birth

§

Social Insurance Number of the Insured

§

Tax ID Number or EID#

§

Copy of Policy

§

Annual Statements

§

Premium Notices

§

Verification of Coverage’s

§

Illustrations from the last 2 years




Tracking Services

·

Annual Contact with the Insured or Insured Representative

·

Weekly Electronic Demise Verification

·

Quarterly Servicing Activity Reports

·

USI shall provide a notice to the Client at the death of each Insured covered by
this Contract

·

Requirements; (Attached is the ‘Insured Contact Sheet’)

§

Full Name

§

Date of Birth

§

Social Insurance Number

§

Current Address

§

Current Phone Numbers

§

Email Contact

 

Total: $45.00/per month per Policy

 

 

Policy Maturity Servicing

$250.00 for all services per policy

·

Obtain Death Certificate

 

·

Coordination of Claim Documentation

 

·

Submit death claim to the insurer and follow up

to ensure timely payment

 

 

 

 

 

Life Expectancy Review

$25.00/per hour of work + Expenses

·

Request for Executed HIPAA’s from Insured

 

·

Request and receipt of Medical Records once annually

 

·

Order one or more updated Life Expectancy of the insured (as client requests)

 

·

Performance review of policy based on updated Life Expectancy Information

 

 






--------------------------------------------------------------------------------

 

CONTACT SHEET

For: Universal Settlements International Inc.




PERSONAL INFORMATION




Name:

 

DOB:

 

SSN:

 

Address:

 

City, State, ZIP:

 

Home Phone:

 

Work Phone:

 

Email:

 




Preference of Contact:             MAIL         PHONE         EMAIL
        CONTACT

(Please Circle One)

Notes:

 

 

 

 

 




CONTACTS




Name:

 

 

Name:

 

Address:

 

 

Address:

 

City, State, ZIP:

 

 

City, State, ZIP:

 

Home Phone:

 

 

Home Phone:

 

Work Phone:

 

 

Work Phone:

 

Email:

 

 

Email:

 

Relationship:

 

 

Relationship:

 




PRIMARY CARE PHYSICIAN(S)/ Specialists




Name:

 

DOB:

 

SSN:

 

Address:

 

City, State, ZIP:

 

Home Phone:

 

Work Phone:

 

Email:

 




Name:

 

DOB:

 

SSN:

 

Address:

 

City, State, ZIP:

 

Home Phone:

 

Work Phone:

 

Email:

 




Signature: _________________________________________     Date:
__________________




Signed by: ________________________________________









